DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 5, 15-20 are objected to because of the following informalities:
Claim 1 recites the limitation “a gouging mode” in line 8. Since there is only one gouging mode recited previously in claim 1 (line 2). The limitation “a gouging mode” in line 8 should read “the gouging mode” to properly refer to the corresponding limitation that has been recited in claim 1 (line 2). 
Claim 1 recites the limitation “an arc welding mode” in line 10. Since there is only one arc welding mode recited previously in claim 1 (line 2). The limitation “an arc welding mode” in line 10 should read “the arc welding mode” to properly refer to the corresponding limitation that has been recited in claim 1 (line 2). 
Claim 5 recites the limitation “the interlock” in line 1. This limitation should read “the interlock circuit” instead of “the interlock” to properly refer to the corresponding limitation that has been recited previously in claim 4 (line 1).
Claim 15 recites the limitation “a gouging mode” in line 4. Since the limitation “a gouging operating mode” has already been recited previously in claim 15 (line 2), the limitation “a gouging mode” in claim 15 (line 4) should read “the gouging operating mode” to properly refer to the corresponding limitation that has been recited previously in claim 15 (line 2).
Claim 15 recites the limitation “the selected operating mode” in lines 5-6. This should read “the operating mode” to properly refer to the corresponding limitation that has been recited in claim 15 (line 3). 
Claim 15 (lines 10-11), claim 17 (line 3) recite the limitation “the arc welding operating mode”; Claim 16 (line 3) recites the limitation “the welding mode”. These limitations should read “the arc welding mode” to property refer to the corresponding limitation that has been recited previously in claim 15 (line 4).
Claim 16 recites the limitation “the electrical switch” in line 2. Since there is no “electrical switch” recited previously, this limitation should read “an electrical switch” instead of “the electrical switch”.
Claim 16 (lines 2-3), claim 17 (line 6), claim 18 (line 3), claim 20 (line 3) recite the limitation “the gouging mode”. This should read “the gouging operating mode” to property refer to the corresponding limitation that has been recited previously in claim 15 (line 2).
Claim 19 recites the limitation “the selector” in line 1. Since there is no selector recited previously in claims 1, 6, or 14; this limitation should read “a selector” instead of “the selector”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10, 12, 14, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the welding torch” in line 3. It is unclear whether the applicant wanted to refer to the same torch that has been recited in claim 1 (line 4) or a different torch. If applicant is referring to the same torch, this limitation should read “the torch” instead of “the welding torch”. If applicant is referring to a different torch, this limitation should read “a welding torch” instead of “the welding torch”. For examination purposes, this limitation will be interpreted as the same torch that has been recited previously in claim 1 (line 4).
Claim 6 recites the limitation “each torch” in line 2. It is unclear what is meant by this limitation because there is only one torch recited previously in claim 1 (line 4). For examination purposes, the limitation “each torch” in claim 6 (line 2) will be interpreted as the same torch that has been recited previously in claim 1 (line 4).
Claim 6 recites the limitation “the power source” in line 2. It is unclear what is meant by this limitation because there is no “power source” recited previously. Additionally, it is unclear whether this limitation refers to the “power supply” recited in claim 1 (line 2) or a different power source. If the limitation “the power source” refers to the “power supply” recited in claim 1 (line 2), this should read “the power supply” instead of “the power source”. If the limitation “the power source” refers to a different power source, this limitation should read “a power source” instead of “the power source”. For examination purposes, the limitation “the power source” will be interpreted as any power source.
Claims 7-10 and 14 are rejected by virtue of their dependency on claim 6. 
Claim 12 recites “The system as defined in claim 12” in line 1. It is unclear which claim is claim 12 depending on. For examination purposes, claim 12 will be treated as depending on claim 11 because the limitation “the one or more output characteristics” recited in claim 12 (lines 1-2) is referring to the corresponding limitation that has been recited previously in claim 11 (line 2). 
Claim 14 recites the limitation “a sensor” in line 1. It is unclear what is meant by this limitation because sensor to detect/monitor air flow or pressure appears to have previously been recited in claim 1 (line 3). Therefore, it is unclear if this limitation refers to the same sensor or a different sensor. For examination purposes, this limitation will be interpreted as the same sensor that has been recited previously in claim 1 (line 3).
Claims 19-20 are rejected by virtue of their dependency on claim 14. 
 Claim 20 recites the limitation “the gouging torch” in line 4. It is unclear whether the applicant wanted to refer to the same torch that has been recited in claim 15 (line 2) or a different torch. If this limitation refers to the same torch, this limitation should read “the torch” instead of “the gouging torch”. If this limitation refers to a different torch, this limitation should read “a gouging torch” instead of “the gouging torch”. For examination purposes, this limitation will be interpreted as the same torch that has been recited previously in claim 15 (line 2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenzner et al. (U.S. Pub. No. 2008/0149602 A1).
Regarding claim 15, Lenzner discloses a welding system (multi-torch system, fig.4), comprising: 
a torch (torch 158, fig.4) configured to operate in a gouging operating mode [torch 158 is cutting (gouging) torch; thus, torch 158 is configured to operate in cutting (gouging) operating mode; Par.0027], 
the torch (torch 158, fig.4) comprising a selector (trigger of torch 158, as shown in annotated fig.4 below) to indicate an operating mode (the trigger of the torch 158 indicates the cutting (gouging) operating mode because the operation of cutting (gouging) is initiated by the trigger of the torch 182, as described in details in Par.0024, 0027); and 
a power supply (power supply 12, fig.4) to operate in an arc welding mode or a gouging mode [as shown in fig.4 and indicated in Par.0027, power supply 12 can provide both weld power and cutting power to operate in arc welding mode and cutting (gouging) mode, respectively], 
the power supply (power supply 12, fig.4) comprising a control circuitry (trigger interlock control circuit 200 coupled to cutter control circuit 142, welder control circuit 172, and front panel control 146 & 174; fig.4, Par.0027) configured to: 
receive signals from the selector corresponding to the selected operating mode (the trigger interlock control circuit 200 receives signals from the trigger of cutting torch 158 corresponding to the cutting (gouging) operating mode, as shown in fig.4 and described in details in Par.0028); 
control the power supply to output gouging power in the gouging operating mode (when in the cutting (gouging) operating mode, the trigger interlock control circuit 200 controls the power supply to output cutting power to the plasma cutting circuit 130 to operate in cutting (welding) mode, as shown in fig.4 and described in details in Par.0027-0029); and 
control the power supply to output arc welding power in the arc welding operating mode (when in the arc welding mode, the trigger interlock control circuit 200 controls the power supply to output weld power to the welder circuit 132 to operate in arc welding mode, as shown in fig.4 and described in details in Par.0027-0029).

    PNG
    media_image1.png
    660
    863
    media_image1.png
    Greyscale


Regarding claim 17, Lenzner discloses the apparatus as set forth above, Lenzner also discloses:
wherein the control circuitry (trigger interlock control circuit 200 coupled to cutter control circuit 142, welder control circuit 172, and front panel control 146 & 174; fig.4, Par.0027) is configured to: 
identify operation of the welding system in one of the arc welding operating mode or the gouging operating mode based on the signals from the selector (trigger interlock control circuit 200 can identify the operation of the multi torch system in the gouging operating mode based on the signals from the trigger of cutting torch 158; as shown in fig.4 and described in details in Par.0028-0029) [it is noted that the limitation “one of the arc welding operating mode or the gouging operating mode” is in alternative form; therefore, only one of these features were given patentable weight during examination]; 
access a list of operating characteristics that associates the operating characteristics with the arc welding mode or the gouging mode (cutter control circuit 142 coupled to front panel control 146, and welder control circuit 172 coupled to front panel control 174 can access and control list of operating characteristics that associates the operating characteristics with the arc welding mode or the gouging mode; specifically, cutter control circuit 142 configured to control the flow rate of the air/gas control system 144 based on various parameters of a plasma cutting procedure and user settings on the front panel control 146, for example, the front panel control 146 may include controls for the current level, air/gas flow rate, as indicated in Par.0024; the welder control circuit 172 coupled to front panel control 174 configured to control current level, voltage level, wire feed rate, shielding gas flow, and so forth, as indicated by Par.0026); 
identify one or more operating characteristics corresponding to the identified mode (the cutter control circuit 142 can identify and provide suitable power for plasma cutting (gouging) a particular workpiece, as indicated by Par.0024; the welder control circuit 172 provides a motor control signal 186 to a wire feeder 188, which then feeds a suitable welding wire to the torch 182, as indicated by Par.0025); and 
adjust one or more of the operating characteristics in response to the identified one or more operating characteristics (the cutter control circuit 142 configured to adjust power so that it can provide suitable power for plasma cutting a particular work piece, as indicated by Par.0024; the welder control circuit 172 coupled to front panel control 174 configured to adjust current level, voltage level, wire feed rate, in order to provide suitable welding wire to the torch 182, as indicated by Par.0025-0026).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lenzner et al. (U.S. 2008/0149602 A1) in view of Kawamoto et al. (Pub. No. JP 2001105132 A), and further in view of Inamura (Pub. No. JP 2804382 B2).
Regarding claim 1, Lenzner discloses a welding system (multi-torch system, fig.4) comprising: 
a power supply (power supply 12, fig.4) to operate in an arc welding mode or a gouging mode (as shown in fig.4 and indicated in Par.0027, power supply 12 can provide both weld power and cutting power to operate in arc welding mode and cutting/gouging mode, respectively): 
a torch (cutting torch 158 and welding torch 182, fig.4);
a control circuitry (trigger interlock control circuit 200 coupled to cutter control circuit 142, welder control circuit 172, and front panel control 146 & 174; fig.4, Par.0027) configured to: 
control the power supply to operate in a gouging mode (trigger interlock control circuit 200 configured to control the power supply 12 to operate in cutting/gouging mode; particularly, the trigger interlock control circuit 200 may transmit a trigger control 202 to the cutter control circuit 142 to enable operation of the cutting torch 158; as shown in fig.4 and described in details in Par.0028 & 0030); and
control the power supply to operate in an arc welding mode (trigger interlock control circuit 200 configured to control the power supply 12 to operate in welding mode; particularly, the trigger interlock control circuit 200 may transmit a trigger command 204 to the welder control circuit 172 to enable operation of the welding torch 182; as shown in fig.4 and described in details in Par.0029-0030).
Lenzner does not disclose:
a compressed air flow detection sensor configured to measure a flow rate or a pressure of compressed air to a torch; and 
a control circuitry configured to: 
receive signals from the compressed air flow detection sensor corresponding to the flow rate; 
operate in a gouging mode when the flow rate or the pressure has exceeded a first threshold flow rate or pressure; and 
operate in an arc welding mode when the flow rate or the pressure has gone below a second threshold flow rate or pressure.
Kawamoto teaches a gouging power supply (Kawamoto fig.1) comprising:
a compressed air flow detection sensor (air sensor 14, see Kawamoto annotated fig.1 below) configured to measure a flow rate or a pressure of compressed air (sensor 14 is configured to measure air flow rate or air pressure to torch 16, as shown in Kawamoto fig.1 or indicated in Par.0034) [Kawamoto Translated Document, Par.0034 cited: “air sensor 14 that detects the flow rate or pressure of air”] to a torch (torch 16, Kawamoto annotated fig.1); and 
a control circuitry (control circuit unit 1, Kawamoto fig.1) configured to: 
receive signals from the compressed air flow detection sensor corresponding to the flow rate (Kawamoto Translated Document, Par.0032 cited: “The output of the air sensor 14 is input to the discriminator 19, and the output of the discriminator 19 is input to the switching control circuit unit 1”; therefore, the control circuit unit 1 receives signals from the output of air sensor 14); 
Kawamoto also teaches when the flow rate or pressure of the compressed air has exceeded a predetermined value, the power supply from the welding power source or the cutting power source is started to perform welding or cutting operation [Kawamoto, Translated Document Par.0045].

    PNG
    media_image2.png
    517
    751
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lenzner by adding the teaching of the compressed air sensor and the control circuit, as taught by Kawamoto, in order to measure the flow rate and/or pressure of the compressed air to the torch; especially, in the case of the multi torch system as disclosed by Lenzner, having the compressed air sensor and the control circuit to receive signals from the compressed air sensor would allow the multi torch system to automatic operate in either welding mode or gouging mode based on the output values obtained from the air sensor without manually switching operating modes or manually turn the system on/off, as recognized by Kawamoto [Kawamoto, Translated Document Par.0034 & Par.0045]. 
However, Lenzner in view of Kawamoto does not teach:
operate in a gouging mode when the flow rate or the pressure has exceeded a first threshold flow rate or pressure; and 
operate in an arc welding mode when the flow rate or the pressure has gone below a second threshold flow rate or pressure.
Inamura teaches:
operate in a gouging mode when the flow rate or the pressure has exceeded a first threshold flow rate or pressure (in the case of plasma cutting, a flow rate of gas is 40 L/min, as indicated by Inamura - Translated Document Par.0003; therefore, the first threshold flow rate is 40 L/min since the cutting is performed at the flow rate of 40 L/min; thus, any flow rate that is above 40 L/m is used for cutting/gouging operation); and 
operate in an arc welding mode when the flow rate or the pressure has gone below a second threshold flow rate or pressure (in the case of plasma welding, a flow rate of gas is 1 L/min, as indicated by Inamura - Translated Document Par.0003; therefore, the second threshold flow rate is 1 L/min since the welding is performed at the flow rate of 1 L/min; thus, any flow rate that is below 1 L/m is used for welding operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lenzner in view of Kawamoto, by further adding the teaching of threshold values for welding and for gouging, as taught by Inamura; because by doing so, the multi torch system would be able to automatic operate in either welding mode or gouging mode by comparing the flow rate values obtained from the air sensor with the threshold values used for gouging and welding, and control the power supply to operate in either welding mode or gouging mode without manually switching between the two operating modes or manually turn the multi torch system on/off. 

Regarding claim 2, Lenzner in view of Kawamoto and Inamura teaches the apparatus as set forth above, Kawamoto also teaches:
wherein the torch (torch 182, fig.4) comprises a selector (“a trigger of the torch 182”; cited in Par.0025 and shown in annotated fig.4 below) to indicate an operating mode between the arc welding mode or the gouging mode [it is noted that the limitation “an operating mode between the arc welding mode or the gouging mode” is in alternative form; therefore, only one of these features was given patentable weight during examination; in this case, the trigger of the torch 182 indicates the arc welding mode because the operation of welding is initiated by the trigger of the torch 182, as indicated in Par.0025] [Par.0025 cited: “if a trigger of the torch 182 is actuated by a user, then the trigger command 180 is communicated to the welder control circuit 172, which then provides the voltage control command 178 to the welder output circuit 170 to initiate a welding procedure on-demand”].

    PNG
    media_image1.png
    660
    863
    media_image1.png
    Greyscale


Regarding claim 4, Lenzner in view of Kawamoto and Inamura teaches the apparatus as set forth above, Lenzner also discloses:
further comprising an interlock circuit (trigger interlock control circuit 200, fig.4, Par.0027) configured to: 
close a gouging circuit (cutter circuit 130, fig.4) and open an arc welding circuit (welder circuit 132, fig.4) in the gouging mode (as shown in fig.4 and indicated by Par.0027, trigger interlock control circuit 200 receives the torch trigger command 156 from the cutting torch 158, and Par.0027 also indicated: “the trigger interlock control circuit 200 is configured to provide mutual exclusive use of the power provided by the transformer 134 by only one of the torches 158 and 182”; therefore, when in cutting mode, the trigger interlock control circuit 200 closes the cutter circuit 130 to provide power from power supply to the cutting torch 158, and opens the welder circuit 132 so that the power from power supply cannot supply to the welding torch 182 because the power can only provide to only one of the torches 158 and 182, as indicated by Par.0027); and 
close the arc welding circuit (welder circuit 132, fig.4) and open the gouging circuit (cutter circuit 130, fig.4) in the arc welding mode (as shown in fig.4 and indicated by Par.0027, trigger interlock control circuit 200 receives the torch trigger command 180 from the welding torch 182, and Par.0027 also indicated: “the trigger interlock control circuit 200 is configured to provide mutual exclusive use of the power provided by the transformer 134 by only one of the torches 158 and 182”; therefore, when in arc welding mode, the trigger interlock control circuit 200 closes the welder circuit 132 to provide power from power supply to the welding torch 182, and opens the cutter circuit 130 so that the power from the power supply cannot supply to the cutting torch 158 because the power can only provide to only one of the torches 158 and 182, as indicated by Par.0027).

Regarding claim 5, Lenzner in view of Kawamoto and Inamura teaches the apparatus as set forth above, Lenzner also discloses:
wherein the interlock is a contactor (trigger interlock control circuit 200 is a contactor because it can enable automatic control and use of the power supplied by the transformer 134 without any form of manual switching or direct access to the front panel controls 146 and 174, as indicated by Par.0030), 
the control circuitry (trigger interlock control circuit 200 coupled to cutter control circuit 142, welder control circuit 172, and front panel control 146 & 174; fig.4, Par.0027) further configured to activate the contactor (trigger interlock control circuit 200, fig.4) to open the gouging circuit (cutter circuit 130, fig.4) in response to the welding torch trigger pull (as indicated in Par.0027, trigger interlock control circuit 200 receives the torch trigger command 180 from the welding torch 182 to operate in welding mode; when in arc welding mode, the trigger interlock control circuit 200 closes the welder circuit 132 in order to provide power from power supply to the welding torch 182, and opens the cutter circuit 130 so that the power from the power supply cannot supply to the cutting torch 158 because the power can only provide to only one of the torches 158 and 182, as indicated by Par.0027; therefore, cutter control circuit 142 and welder control circuit 172 configured to activate the trigger interlock control circuit 200 to open the cutter circuit 130 in response to the torch trigger command 180 from the welding torch 182).

Regarding claim 6, Lenzner in view of Kawamoto and Inamura teaches the apparatus as set forth above, Lenzner also discloses:
further comprising a wire feeder (wire feeder 188, fig.4) attached to the power source (power source 136, fig.4) [as shown in fig.4, wire feeder 188 is connected to power source 136] and cables from wire feeder to each torch (as shown in annotated fig.4 below, cables from wire feeder 188 to the torch 182), wherein compressed air (gas/air control system 144, fig.4) is routed through the wire feeder and to the torch (gas/air control system 144 can be routed through the wire feeder 188 to the torch 182 as indicated by Par.0025) [Par.0025 cited: “the welder control circuit 172 also provides a motor control signal 186 to a wire feeder 188, which then feeds a suitable welding wire to the torch 182. In certain embodiments, the actuation of torch 182 also may trigger the welder control circuit 172 to engage a flow of shielding gas to the torch 182”].

    PNG
    media_image3.png
    599
    702
    media_image3.png
    Greyscale


Regarding claim 9, Lenzner in view of Kawamoto and Inamura teaches the apparatus as set forth above, Lenzner also discloses:
further comprising a welding cable (cables in annotated fig.4 above is welding cable) connecting the torch (welding torch 182, fig.4) to the wire feeder (wire feeder 188, fig.4) [as shown in fig.4], the welding cable (cables, annotated fig.4 above) to convey one or more of arc welding power, gouging power, compressed air, electrode wire, shielding gas, or control signals (cables convey arc welding power, electrode wire (welding wire), and shielding gas, as shown in fig.4 and indicated by Par.0025) [Par.0025 cited: “a wire feeder 188, which then feeds a suitable welding wire to the torch 182. In certain embodiments, the actuation of torch 182 also may trigger the welder control circuit 172 to engage a flow of shielding gas to the torch 182”] [it is noted that the limitation “one or more of arc welding power, gouging power, compressed air, electrode wire, shielding gas, or control signals” is in alternative form; therefore, only one of these features was given patentable weight during examination].

Regarding claim 10, Lenzner in view of Kawamoto and Inamura teaches the apparatus as set forth above, Lenzner also discloses:
wherein the control circuitry (trigger interlock control circuit 200 coupled to cutter control circuit 142, welder control circuit 172, and front panel control 146 & 174; fig.4, Par.0027) is further configured to control the wire feeder (wire feeder 188, fig.4) to stop electrode wire (“welding wire”, Par.0025) from advancing from the wire feeder (wire feeder 188, fig.4) to the torch (welding torch 182, fig.4) in the gouging mode (as explained in details in the rejection of claim 4, and as indicated in Par.0027: “the trigger interlock control circuit 200 is configured to provide mutual exclusive use of the power provided by the transformer 134 by only one of the torches 158 and 182”; therefore, when the system is in cutting/gouging mode, the trigger interlock control circuit 200 provides power from power supply to the cutting torch 158, and stop power supply to the welding torch 182 because the power can only provide to only one of the torches 158 and 182, as indicated in Par.0027; therefore, the wire feeder is controlled to stop supplying welding wire from the wire feeder 188 to the welding torch 182 when the system is in cutting/gouging mode).

Regarding claim 11, Lenzner in view of Kawamoto and Inamura teaches the apparatus as set forth above, Lenzner also discloses:
wherein the control circuitry (trigger interlock control circuit 200 coupled to cutter control circuit 142, welder control circuit 172, and front panel control 146 & 174; fig.4, Par.0027) is further configured to adjust one or more output characteristics according to a gouging profile in response to activation of the gouging mode (in response to activation of cutting mode, the cutter control circuit 142 coupled to front panel control 146 configured to control current level, as indicated by Par.0024).

Regarding claim 12, Lenzner in view of Kawamoto and Inamura teaches the apparatus as set forth above, Lenzner also discloses:
wherein the one or more output characteristics comprises one or more of polarity, a voltage, a current, a power, a wire feed speed, or a combination thereof (the one or more output characteristics comprises current, see the rejection of claim 11 above, or as indicated by Par.0024) [it is noted that the limitation “one or more of polarity, a voltage, a current, a power, a wire feed speed, or a combination thereof” is in alternative form; therefore, only one of these features was given patentable weight during examination].

Regarding claim 13, Lenzner in view of Kawamoto and Inamura teaches the apparatus as set forth above, Lenzner also discloses:
wherein the control circuitry (trigger interlock control circuit 200 coupled to cutter control circuit 142, welder control circuit 172, and front panel control 146 & 174; fig.4, Par.0027) is further configured to adjust one or more output characteristics according to an arc welding profile in response to activation of the arc welding mode (in response to activation of the arc welding mode, the welder control circuit 172 coupled to front panel control 174 configured to control current level, voltage level, wire feed rate, shielding gas flow, and so forth; as indicated by Par.0026).

Regarding claim 14, Lenzner in view of Kawamoto and Inamura teaches the apparatus as set forth above, Kawamoto also teaches:
further comprising a sensor (sensor 14, fig.1) to monitor air flow or pressure (sensor 14 is configured to measure air flow rate or air pressure to torch 16, as shown in fig.1 or indicated in Par.0034) [Kawamoto Translated Document, Par.0034 cited: “air sensor 14 that detects the flow rate or pressure of air”], the sensor (sensor 14, fig.1) to send a signal to the control circuitry (control circuit unit 1) in response to the air flow or pressure exceeding the first threshold flow rate or pressure or the second threshold flow rate or pressure (Kawamoto Translated Document, Par.0032 cited: “The output of the air sensor 14 is input to the discriminator 19, and the output of the discriminator 19 is input to the switching control circuit unit 1”; therefore, the control circuit unit 1 receives signals from the output of air sensor 14; Kawamoto Translated Document Par.0034 & 0045 also indicated that when the flow rate or pressure of the compressed air has exceeded a predetermined value, the power supply from the welding power source or the cutting power source is started to perform welding or cutting operation; as previously cited and explained in details in the rejection of claim 1] [it is noted that the limitation “exceeding the first threshold flow rate or pressure or the second threshold flow rate or pressure” is in alternative form; therefore, only one of these features was given patentable weight during examination].

Claims 3, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lenzner et al. (U.S. 2008/0149602 A1) in view of Kawamoto et al. (Pub. No. JP 2001105132 A) and Inamura (Pub. No. JP 2804382 B2), and further in view of Rappl et al. (U.S. Pub. No. 2011/0284500 A1).
Regarding claim 3, Lenzner in view of Kawamoto and Inamura teaches the apparatus as set forth above, but does not teach:
wherein the selector is a valve to control flow of compressed air to the torch.
Rappl teaches a welding system (Rappl fig.1) comprising:
wherein the selector is a valve (valve 102, Rappl fig.1) to control flow of compressed air to the torch (torch 104, Rappl fig.1) [valve 102 is used to control the flow rate of gas to torch 104; as indicated by Rappl Par.0033].

    PNG
    media_image4.png
    677
    928
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lenzner in view of Kawamoto and Inamura, by adding the teaching of the valve, as taught by Rappl, in order to control the flow rate of compressed air to gouging torch; therefore, the gouging operation can be controlled. 

Regarding claim 7, Lenzner in view of Kawamoto and Inamura teaches the apparatus as set forth above, Kawamoto also teaches:
wherein the compressed air flow detection sensor (sensor 14, Kawamoto fig.1) configured to transmit signals corresponding to the flow rate or the pressure to the control circuitry (sensor 14 is configured to transmit signals corresponding to the flow rate and pressure to the control circuit 1; as previously cited, explained, and incorporated in the rejection of claim 1, see claim 1 Kawamoto).
However, Lenzner in view of Kawamoto and Inamura does not teach:
wherein the compressed air flow detection sensor is located in the wire feeder.
Rappl teaches a welding system (Rappl fig.1) comprising:
wherein the compressed air flow detection sensor (pressure sensor 68, Rappl fig.1; it is noted that pressure sensor 68 is used to measure pressure of gas flow as shown in Rappl fig.1 and indicated in Rappl Par.0030) is located in the wire feeder (pressure sensor 68 is located in the wire feeder 40, as shown in Rappl fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lenzner in view of Kawamoto and Inamura, by adding the teaching of sensor located in the wire feeder, as taught by Rappl; because by doing so, the flow rate or pressure of compressed air can be measured and monitored at different locations in the control circuitry before the compressed air is delivered to the torch; thus, the operations of gouging and welding can be controlled precisely and accurately. 

Regarding claim 8, Lenzner in view of Kawamoto and Inamura teaches the apparatus as set forth above, Kawamoto also teaches:
wherein the compressed air flow detection sensor (sensor 14, Kawamoto fig.1) configured to transmit signals corresponding to the flow rate or the pressure to the control circuitry (sensor 14 is configured to transmit signals corresponding to the flow rate and pressure to the control circuit 1; as previously cited, explained, and incorporated in the rejection of claim 1, see claim 1 Kawamoto).
However, Lenzner in view of Kawamoto and Inamura does not teach:
wherein the compressed air flow detection sensor is located in the power supply. 
Rappl teaches a welding system (Rappl fig.1) comprising:
wherein the compressed air flow detection sensor (pressure sensor 34, Rappl fig.1; it is noted that pressure sensor 34 is used to measure pressure of gas flow as shown in Rappl fig.1 and indicated in Rappl Par.0024) is located in the power supply (pressure sensor 34 is located in the power supply 12, as shown in Rappl fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lenzner in view of Kawamoto and Inamura, by adding the teaching of sensor located in the power supply, as taught by Rappl; because by doing so, the flow rate or pressure of compressed air can be measured and monitored at different locations in the control circuitry before the compressed air is delivered to the torch; thus, the operations of gouging and welding can be controlled precisely and accurately. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lenzner et al. (U.S. 2008/0149602 A1) in view of Rappl et al. (U.S. Pub. No. 2011/0284500 A1), Feldhausen et al. (U.S. Pub. No. 2008/0203067 A1) and further in view of Wu et al. (U.S. Pub. No. 2018/0206322 A1).
Regarding claim 16, Lenzner discloses the apparatus as set forth above, but does not disclose:
wherein the torch further comprises a valve, 
wherein the electrical switch is configured to control the valve to open in the gouging mode and to close in the welding mode.
Rappl teaches a welding system (Rappl fig.1) comprising:
wherein the torch further comprises a valve (torch 104 comprises valve 102, Rappl fig.1) [valve 102 is used to control the flow rate of gas to torch 104; as indicated by Rappl Par.0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lenzner, by adding the teaching of the valve, as taught by Rappl, in order to control the flow rate of compressed air to the torch; therefore, the gouging and welding operations can be controlled.
Lenzner in view of Rappl teaches the apparatus as set forth above, but does not teach:
wherein the electrical switch is configured to control the valve to open in the gouging mode and to close in the welding mode.
Feldhausen teaches a system for welding and gouging (Feldhausen figs.1-7) comprising:
wherein the switch (“operational selection switch”, as cited in Feldhausen Par.0043) [Par.0043 cited: “the valve 69 may be controlled by the wire feeder 36 or, as will be described, a operational selection switch to selectively direct gas to the gouging torch 51 only when a gouging process is selected”] is configured to control the valve (valve 69; Feldhausen fig.4, Par.0043) to open in the gouging mode and to close in the welding mode [as indicated in Feldhausen Par.0043, the operational selection switch is used to selectively direct gas to the gouging torch 51 only when a gouging process is selected; and when the gouging process is selected, the valve 69 is configured to coordinate and control the flow of air to the gouge air output 71. Therefore, when in welding operation, the operational selection switch is not in use (off), the valve 69 is closed so that the flow of air cannot supply to the gouge air output 71; when in gouging operation, the operational selection switch is in use to selectively direct gas to the gouging torch 51, and the valve 69 is open to coordinate and control the flow of air to the gouge air output 71 because the valve 69 is only open to provide air to gouging torch 51 only when a gouging process is selected; Feldhausen Par.0043. Therefore, the operational selection switch is configured to control the valve 69 to open in the gouging mode and to close in the welding mode].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lenzner in view of Rappl, by adding the teaching of the switch configured to control the valve of air flow, as taught by Feldhausen; because by doing so, the flow of air can be controlled in order to selectively direct air to the gouging torch only when the gouging process is selected since the welding process does not need compressed air to operate, as recognized by Feldhausen [Feldhausen Par.0043]; thus, the amount/volume of compressed air can be saved when the gouging mode is not selected. 
Lenzner in view of Rappl and Feldhausen teaches the apparatus as set forth above, but does not teach:
the switch is an electrical switch. 
Wu teaches:
the switch is an electrical switch (switch 112, fig.4; switch 112 is electrical switch as indicated in Wu Par.0046) [Wu Par.0046 cited: “the torch disable switch 112 can be an electrical switch”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lenzner in view of Rappl and Feldhausen, by adding the teaching of electrical switch, as taught by Wu, in order to electrically connect the switch arranged on the torch to the control circuit; particularly, the switch can be in communication (e.g., wired or wireless communication) with the control circuit so that when the switch is moved, the control circuit is electrically disconnected; for instance, the switch can open or close an electronic circuit providing current to the torch body and consumables, as recognized by Wu [Wu, Par.0047]. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lenzner et al. (U.S. 2008/0149602 A1) in view of Denis et al. (U.S. Pub. No. 2019/0168333 A1).
Regarding claim 18, Lenzner discloses the apparatus as set forth above, Lenzner also discloses: 
wherein the control circuitry (trigger interlock control circuit 200 coupled to cutter control circuit 142, welder control circuit 172, and front panel control 146 & 174; fig.4, Par.0027) is configured to control the power supply (trigger interlock control circuit 200 configured to control power supply to operate in either cutting (gouging) mode or welding mode, as shown in fig.4 and indicated in Par.0027; additionally, the power output can be controlled and adjusted to provide suitable power for each operating mode, Par.0024-0026).
However, Lenzner does not disclose:
increase the power output in the gouging mode; and decrease the power output in the arc welding mode.
Denis teaches power controls for a welding system (Denis Par.0026) comprising:
increase the power output in the gouging mode; and decrease the power output in the arc welding mode [Denis Par.0026 teaches “arc gouging uses much higher power than arc welding. It is possible to that the movement of gouging tool will trigger a higher engine speed sufficient for gouging, and the movement of the welding tool will trigger a lower engine speed sufficient for welding”; therefore, the power supply increases the power output in the gouging mode, and the power supply decreases the power output in the arc welding mode].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lenzner, by adding the teaching of power outputs for gouging and welding operations, as taught by Denis; because by doing so, power control would be able to provide suitable output levels to both gouging and welding torches for various gouging and welding operations, as recognized by Denis [Denis, Par.0026]. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lenzner et al. (U.S. 2008/0149602 A1) in view of Kawamoto et al. (Pub. No. JP 2001105132 A), Inamura (Pub. No. JP 2804382 B2), and further in view of Wu et al. (U.S. Pub. No. 2018/0206322 A1).
Regarding claim 19, Lenzner in view of Kawamoto and Inamura teaches the apparatus as set forth above, but does not teach:
wherein the selector is an electrical switch arranged on the torch and configured to indicate the operating mode.
Wu teaches a plasma arc torch (Wu fig.4) comprising:
wherein the selector is an electrical switch (switch 112, fig.4; switch 112 is electrical switch as indicated in Wu Par.0046) [Wu Par.0046 cited: “the torch disable switch 112 can be an electrical switch”] arranged on the torch (switch 112 is arranged on the torch as shown in fig.4) and configured to indicate the operating mode (the switch 112 is used to open or close an electronic circuit providing current to the torch body 104 and consumables; and thus, it indicates the torch being used for welding/cutting or not; therefore, switch 112 indicates the operating mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lenzner in view of Kawamoto and Inamura, by adding the teaching of electrical switch, as taught by Wu, in order to electrically connect the switch arranged on the torch to the control circuit; particularly, the switch can be in communication (e.g., wired or wireless communication) with the control circuit so that when the switch is moved, the control circuit is electrically disconnected; for instance, the switch can open or close an electronic circuit providing current to the torch body and consumables, as recognized by Wu [Wu, Par.0047]. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lenzner et al. (U.S. 2008/0149602 A1) in view of Kawamoto et al. (Pub. No. JP 2001105132 A), Inamura (Pub. No. JP 2804382 B2), Schneider (U.S. 2007/0235432 A1) and further in view of Tanaka et al. (U.S. Patent No. 5,852,278 A).
Regarding claim 20, Lenzner in view of Kawamoto and Inamura teaches the apparatus as set forth above, but does not teach:
wherein the control circuitry is configured to: 
activate a timer at initiation of the gouging mode; and 
deactivate the gouging mode if the gouging torch is not activated within a predetermined time period.
Schneider teaches a welding-type cutting system (Schneider figs.1-5) comprising:
wherein the control circuitry (processor/controller 13; Schneider fig.1, Par.0021) is configured to: 
activate a timer (timer 110; Schneider fig.5, Par.0037) at initiation of the gouging mode (timer 110 is activated at initiation of the cutting (gouging) mode, as indicated by Schneider Par.0037) [Schneider Par.0037 cited: “When an arc is established 108, process 104 initiates an arc timer 110 which monitors the duration of the plasma cutting arc 112, 114”];  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lenzner in view of Kawamoto and Inamura, by adding the teaching of the timer, as taught by Schneider, in order to monitor the duration of cutting (gouging) operation, so that the duration of different cutting (gouging) operations can be stored to use as input parameters or references for future cutting (gouging) operations [Schneider, Par.0037]. 
Lenzner in view of Kawamoto, Inamura, and Schneider teaches the apparatus as set forth above, but does not teach:
deactivate the gouging mode if the gouging torch is not activated within a predetermined time period.
Tanaka teaches an arc welding or arc plasma cutting machine (Tanaka figs.8-18) comprising:
wherein the control circuitry (“control circuit”; as shown in Tanaka fig.10 below, and as cited in Claim 8) is configured to: 
deactivate the gouging mode if the gouging torch is not activated within a predetermined time period [as shown in Tanaka fig.10, the control circuit comprises a first DC power source 1 and a second DC power source 2 to provide power in order to operate the system in welding or cutting operations; and Tanaka – Claim 8 indicated: “the control circuit of said second dc power source includes a timer circuit which activates at least one of said first dc power source and the voltage generator of said second dc power source in response to input of a starting signal from a starting switch and which deactivates at least one of said first dc power source and the voltage generator of said second dc power source after a given period of time expires following the input of the starting signal to said control circuit if said first dc power source fails to develop an arc discharge across the electrodes in the given period of time”; since the first DC power source 1 and the second DC power source 2 provide power in order to operate the system in welding or cutting operations, if the first DC power source 1 fails to develop the arc discharge across the electrodes in the given period of time, which means the gouging operation and the gouging torch cannot be activated within the given period of time; at least one of the first DC power source 1 and the voltage generator of the second DC power source 2 will be deactivated when the given period of time has passed, which means the gouging operation will be deactivated when the given period of time has passed].

    PNG
    media_image5.png
    631
    631
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lenzner in view of Kawamoto, Inamura, and Schneider, by adding the teaching of deactivating the gouging mode, as taught by Tanaka, in order to save power and operation time because if the gouging torch is not activated within a predetermined time period, the gouging operation cannot be performed; and thus, deactivating the  gouging operation would save time and power; and the system can avoid the situation when the power supply continuously provides gouging power to the gouging torch when the gouging torch is not activated. 

Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Denis (U.S. Pub. No. 2016/0175977 A1) discloses a system and method for communication with welding gas line.
Peters (U.S. Pub. No. 2018/0036824 A1) discloses a real time inductance monitoring in welding and cutting power supply.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761